Detailed Action 
1. 	This office action is in response to the communicated dated 26 April 2022 concerning application number 16/317,280 effectively filed on 11 January 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 14-24, 32, and 37-38 are pending, of which claims 14, 15, 21, 32, 37, and 38 have been amended; claims 1-13, 25-31, and 33-36 have been canceled; and claims 14-24, 32, and 37-38 are under consideration for patentability. 
	
Response to Arguments
4. 	Applicants arguments dated 26 April 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 14-24, 32, and 37-38. 
Allowable Subject Matter
5. 	Claims 14-24, 32, and 37-38 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a surgical system comprising a surgical instrument manipulator, insertion assembly, drape shroud, and a tubular sterile drape sleeve similar to those recited in the pending claims. Specifically, the prior art of record does not explicitly disclose or suggest the sterile drape sleeve being coupled to the drape shroud body at a middle region of the tubular sterile drape sleeve, and a first sleeve portion extending proximally from the drape shroud body. The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Holop (US 2011/0277775 A1) teaches a surgical system (surgical system 200 [0089, FIG. 2A-2C]) comprising a surgical instrument manipulator (instrument manipulators 242a / 342 [0094, 0105, FIG. 2A-2C]), an insertion assembly (insertion mechanism 344 [0105]), a drape shroud assembly (drape shroud 1100b [abstract, 0105, 0145]), a tubular sterile drape sleeve (tubular drape portion 1200a is comprised of the drape sleeves 1205 and drape sleeve pocket extensions 1206 [0145, 0147, FIG. 12]). Furthermore, Holop teaches wherein the tubular sterile drape sleeve extends from a distal end portion of the insertion assembly to a proximal portion of the insertion assembly (the tubular drape portion 1200a drapes over the insertion mechanisms [0145, 0147]). Specifically, Holop teaches wherein the sterile drape sleeve is coupled to the insertion assembly by the drape shroud body at a location between the proximal end portion and the distal end portion of the insertion assembly (the drape sleeve pocket extensions 1106 / 1206 may be attached to the insertion mechanism by clips, tabs, Velcro strips and the like [0135, 0145, 0147]). 
Holop does not explicitly teach the tubular sterile drape sleeve being coupled to the drape shroud body at a middle region of the tubular sterile drape sleeve, and wherein a first sleeve portion of the sterile drape sleeve extends proximally from the drape shroud body. Specifically, Holop’s drape shroud is configured to be attached to the proximal region of the sterile drape sleeve rather than the middle region of the sterile drape sleeve (drape shroud 1100b is attached to the proximal region of the tubular drape portion 1200a [FIG. 12, 0145, 0147]). Furthermore, Holop’s sterile drape sleeve extends distally from the drape shroud body, but does not extend proximally from the drape shroud body (the drape portion 1200a only extends distally from the drape shroud body 1100b [FIG. 12]). 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /ANKIT D TEJANI/Primary Examiner, Art Unit 3792